 


 HCON 109 ENR: Authorizing the use of Emancipation Hall in the Capitol Visitor Center for a ceremony to present the Congressional Gold Medal to the foot soldiers who participated in the 1965 Selma to Montgomery marches.
U.S. House of Representatives
2016-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Fourteenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. CON. RES. 109 


February 4, 2016
Agreed to
 
CONCURRENT RESOLUTION 
Authorizing the use of Emancipation Hall in the Capitol Visitor Center for a ceremony to present the Congressional Gold Medal to the foot soldiers who participated in the 1965 Selma to Montgomery marches. 
 
 
1.Use of Emancipation Hall for ceremony to present Congressional Gold Medal to the foot soldiers who participated in the 1965 Selma to Montgomery marchesEmancipation Hall in the Capitol Visitor Center is authorized to be used on February 24, 2016, for a ceremony to present the Congressional Gold Medal to the foot soldiers who participated in the 1965 Selma to Montgomery marches, in recognition of their heroic bravery and sacrifice, which served as a catalyst for the Voting Rights Act of 1965. Physical preparations for the conduct of the ceremony shall be carried out in accordance with such conditions as the Architect of the Capitol may prescribe.   Clerk of the House of Representatives.Secretary of the Senate. 